                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


HAL W. STANLEY and MICHELLE
STANLEY, each individually and on behalf
of B.S., J.S., P.S., C.S., and V.S., as
parents and legal guardians                                                         PLAINTIFFS

v.                                    No. 6:17-CV-06008

KATHERINE FINNEGAN, et al.                                                       DEFENDANTS

                                             ORDER

        Before the Court is Separate Defendant Katherine Finnegan’s unopposed motion (Doc. 67)

to authorize nonparty Arkansas Department of Human Services (“DHS”) to release documents.

The motion will be GRANTED.

        In compliance with 45 C.F.R. § 164.512(e)(1) and Ark. Code Ann. § 9-28-407(h)(1)(O),

the Court hereby orders DHS to release documents, recordings, and other records maintained in

its Central Registry or otherwise, including protected health information, relating to child-

maltreatment investigations, administrative appeals, and dependency-neglect proceedings

involving Hal W. Stanley, Michelle Stanley, and their minor children, all of whom are Plaintiffs

in this case.

        Because the documents to be released by DHS contain personal, private, and sensitive

information and health records/information of individuals that is covered by state laws and

regulations governing the privacy of such information, the Parties will mark all documents

containing personal information and protected health information as “Confidential.” The Court

orders that the records be disclosed subject to the following protections:

        1.      All records shall be used only for the purpose of preparing for and conducting this

                                                                                         litigation.

                                                 1
       2.      Documents produced pursuant to this Order shall be retained in the offices of

counsel for the Parties who shall ensure that access to such information is permitted only to

authorized individuals, including: counsel of record and employees in their offices as necessary in

connection with the pending lawsuit; the Court and court reporter; deposition court reporters and

their staff; deposition witnesses and disclosed prospective trial witnesses, to the extent the

information may reasonably be believed to be related to their anticipated testimony; and any other

individuals specifically permitted by order of this Court.

       3.      Any information or documents obtained pursuant to this Order shall not be filed

with the Clerk or as a part of this lawsuit unless personally-identifying information and/or

Protected Health Information regarding the minor children (B.S., J.S., G.S., P.S., C.S., AND V.S.)

is redacted, with unredacted versions submitted to the Court for in camera review. Alternatively,

pleadings or exhibits containing copies of any confidential documents may be filed with access

restricted to the Court and parties.

       4.      Neither the termination of this action nor any appeal shall relieve any individual

from the obligations of maintaining the confidentiality of all records disclosed to him or her

pursuant to the terms of this Order.

       5.      A copy of this Order shall be provided to all persons receiving access to confidential

or Protected Health Information as described herein.

       IT IS THEREFORE ORDERED that Defendant’s unopposed motion (Doc. 67) is

GRANTED.

       IT IS SO ORDERED this 14th day of December, 2018.

                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE


                                                 2
